DETAILED ACTION
Claims 1 and 14 have been amended.
Claims 2, 3, 15 and 16 have been previously cancelled.
Claims 1, 4-14 and 17-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 (see applicant’s remarks; pages 10-13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Chae is no longer relied upon in the rejection.  Instead, the examiner has introduced Atad, as shown in the rejection below.

Claim Interpretation
Regarding claims 8, 11, 21 and 22 the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11-14, 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Galula et al. (U.S. 2017/0013005 A1) in view of Atad et al. (U.S. 2018/0262466 A1).
Regarding claims 1 and 14, Galula discloses a method for detecting an intrusion into an onboard network of electronic controllers of a motor vehicle (see Galula; paragraphs 0043 and 0116; Galula discloses a system of controllers in an on board or in-vehicle network.  And determining an intrusion into the network occurred), the onboard network being wirelessly connected via an Ethernet communication interface to a distributed computing network (see Galula; paragraphs 0007, 0008 and 0047; Galula discloses in-vehicle network providing access to mobile networks and popular in-vehicle communication protocols, such as CAN and Ethernet.  Further, Galula discloses although CAN is mainly referred to, any type of in-vehicle communication network can be used, as such, “wirelessly connected via an Ethernet communication” since Ethernet is disclosed as a popular in-vehicle communication), the method comprising:
determining, via a vehicle controller (SEU) communicatively connected to the onboard network of electronic controllers, a current state (context) of operation of the motor vehicle (see Galula; paragraphs 0037, 0126, 0127 and Figure 5; Galula discloses a component SEU that is on board, i.e. “communicatively connected”.  A plurality of contexts related to a vehicle’s state, e.g. engine running or network intrusion detected, is defined and used/identified, therefore determined, by the SEU.  Further, a current context is identified);
identifying, via the vehicle controller (SEU) from a memory device (storage system), a network traffic pattern table (timing model) corresponding to the current state (context) of operation of the motor vehicle (see Galula; paragraphs 0121, 0122, 0127 and Figure 5; Galula discloses a timing model includes expected time intervals or periodicities for messages used for a set of contexts.  The timing model is downloaded into a storage system wherefrom it may be read, i.e. identified, by the SEU.  Current contexts/states related to the vehicle are used);
While Galula discloses monitoring network traffic flow for electronic controllers and receiving Ethernet frames across an Ethernet interface (see Galula; paragraphs 0008, 0042, 0045 and 0047; Galula discloses in-vehicle communication networks such as Ethernet and CAN being used.  Components are interfaced using ports that enable communication with other units in the vehicle.  Messages sent in the communication may be single frame or group of frames.  The SEU monitors communications traffic over portions of the network to detect anomalous messages), Galula does not explicitly disclose monitoring a network traffic flow for only one monitored controller of the electronic controllers when the monitored controller is exchanging data over the Ethernet communication interface while the motor vehicle is operating in the current state of operation, the monitoring including: identifying a designated port of the Ethernet communication interface across which data is transmitted to only the one monitored controller, receiving one or more Ethernet frames crossing the designated port of the Ethernet communication interface to only the one monitored controller, and identifying, within the one or more Ethernet frames, a specified field with data indicative of a traffic characteristic of the monitored network traffic flow for the one monitored controller; determining if the traffic characteristic of the monitored network traffic flow for the one monitored controller is outside a calibrated boundary determined from the network traffic pattern table.
In analogous art, Atad discloses monitoring a network traffic flow for only one monitored controller of the electronic controllers when the monitored controller is exchanging data over the Ethernet communication interface while the motor vehicle is operating in the current state of operation (see Atad; paragraphs 0037, 0043, 0057, and 0073; Atad discloses a vehicle’s state, e.g. stationary or engine running, is used in identifying a cyber-threat. In particular, packets may be injected into the network to gain control of an ECU that includes a wireless interface, i.e. “communication interface”, in which the packets are Ethernet. An IDPS may monitor and process incoming and outgoing traffic between a high-risk ECU, i.e. “one monitored controller” and other network components), the monitoring including: 
identifying a designated port of the Ethernet communication interface across which data is transmitted to only the one monitored controller (see Atad; paragraphs 0043, 0058, 0066 and 0073; Atad discloses an ECU includes a wireless interface through which an attacker can gain access to an in-vehicle network. A detection layer, i.e. “identifying”, is used in enforcing rules on layer 4 ports for packets seen on the network.  Further, The IDPS monitors and processes the incoming and outgoing traffic of the high-risk ECU, i.e. “one monitored controller”.  In other words, the layer 4 port used by the wireless interface for the ECU is detected in order for the rules to be enforced on the packets being received), 
receiving one or more Ethernet frames crossing the designated port of the Ethernet communication interface to only the one monitored controller (see Atad; paragraphs 0043, 0057, 0058, and 0066; Atad discloses an ECU includes a wireless interface and detecting anomalous Ethernet packets. Rules are enforced on the layer 4 port used in the communication of the packets, i.e. “crossing designated port”, that are detected. Further, when the ECU is determined to be compromised then the switch port is isolated), and
identifying, within the one or more Ethernet frames, a specified field with data indicative of a traffic characteristic of the monitored network traffic flow for the one monitored controller (see Atad; paragraphs 0052, 0057, 0060-0062; Atad discloses packets injected into the network to gain control of an ECU, i.e. “one monitored controller”. In particular, an IDPS includes a detection mechanism for detecting anomalous Ethernet packets. The anomalies are identified and detected in the payload, i.e. “specified field”. For example, the IDPS may analyze, identify, detect and characterize network traffic, such as, any irrational behavior including a timing analysis, e.g. checking frame frequency against what would be expected);
determining if the traffic characteristic of the monitored network traffic flow for the one monitored controller is outside a calibrated boundary determined from the network traffic pattern table (see Atad; paragraphs 0060, 0061 and 0100; Atad discloses the IDPS includes a detection/protection layer for characterizing anomalies in the payload, which includes analyze, identifying and characterizing network traffic, such as irrational behavior.  An example of an anomalous reading would be a reading outside of a defined range, i.e. “outside a calibrated boundary”.  Further, a comparison of a current model to a desired or predefined model i.e. “pattern table”, to identify divergence from the desired or predefined model as an anomaly that may indicate a cyber threat is done); and
executing, via the vehicle controller, a remedial action in response to the traffic characteristic of the monitored network traffic flow being outside the calibrated boundary (see Atad; paragraph 0100; Atad discloses comparing a current model to a desired or predefined model, identify divergence from the desired or predefined model as an anomaly that may indicate a cyber threat. The IDPS may present a warning, i.e. “remedial action”, to the driver using an infotainment system).
One of ordinary skill in the art would have been motivated to combine Galula and Atad because they both disclose features of diagnosing an in-vehicle network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Atad’s diagnostic communication into the system of Galula in order to provide the benefit of determining a cyber threat based on traffic characteristics, such as, irrational behavior including frame frequency (see Atad; paragraphs 0057, 0061 and 0062), and thus enabling enhanced security by delaying the message, limiting the frequency of the message and/or raising an alert responsive to the message (see Galula; paragraph 0079).
Further, Galula discloses the additional limitations of claim 14, a vehicle body (see Galula; paragraph 0046 and Figure 1B; Galula discloses schematically a vehicle body); a network electronic control units (ECU) attached to the vehicle body (see Galula; paragraphs 0037 and 0046; ECUs connected to the in-vehicle network); a vehicle controller (SEU) communicatively connected to the network of ECUs (see Galula; paragraph 0037; Galula discloses SEUs in communication with ECUs).
Regarding claim 8, Galula and Atad disclose all the limitations of claim 1, as discussed above, and further the combination of Galula and Atad clearly discloses wherein the remedial action includes transmitting an audible and/or visual alert to a driver of the motor vehicle (see Galula; paragraphs 0142 and 0153; SEU 40C may cause infotainment to display a warning message, sound an alarm and so on; further Atad discloses presenting a warning to a driver; see Atad; paragraph 0100), transmitting an alert to a remote server indicating detection of an anomaly (see Galula; paragraph 0134; Galula discloses logging a message and warning or alerting), generating an interrupt signal to discontinue exchanging of data by the one monitored controller (see Galula; paragraphs 0134 and 0168; Galula discloses an action related to an anomaly may include disabling a component connected to the network, disconnecting or isolating a portion isolating a portion of a network, i.e. “discontinue exchanging of data”, such that an intruder, malicious entity or malfunctioning component is isolated from the rest or the network), modifying an automated driving maneuver of the motor vehicle, and/or storing in the memory device a record of detected anomaly (see Galula; paragraphs 0134, 0153 and 0168; Galula discloses logging a message and reporting and/or recording the anomaly in storage system) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “transmitting an audio and/or visual alert to a driver”, “transmitting an alert to remote server…”, “generating an interrupt signal…” and “storing in the memory device a record of detected anomaly” alternatives).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 11, Galula and Atad disclose all the limitations of claim 1, as discussed above, and further the combination of Galula and Atad clearly discloses wherein the traffic characteristic includes a source- destination pair, a message frequency value (see Galula; paragraph 0050; Galula discloses a given CAN message may be associated with at least one frequency of transmission that defines a corresponding expected repetition period, e.g. behavior, with which the given CAN message is usually transmitted or retransmitted over the CAN network), a message quantity value, and/or a traffic flow latency value (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “message frequency value” alternative).
Regarding claim 12, Galula and Atad disclose all the limitations of claim 1, as discussed above, and further the combination of Galula and Atad clearly discloses wherein the Ethernet communication interface is embedded within the one monitored controller (see Galula; paragraphs 0008, 0042, and 0047; Galula discloses popular in-vehicle communication networks such as Ethernet and CAN being used.  Components are adapted to interfaced, i.e. to communicate, with other units in the vehicle, as such, the interfaces used to communicate are part of, i.e. “embedded”, the components and other units.  The SEU monitors communications traffic over portions of the CAN to detect anomalous messages.  However, any type of in-vehicle communication network can be used, as such, “Ethernet communication interface” since Ethernet is stated as a popular in-vehicle communication).
Regarding claim 13, Galula and Atad disclose all the limitations of claim 1, as discussed above, and further the combination of Galula and Atad clearly discloses wherein the network traffic flow for the monitored controller is monitored in real-time (see Galula; paragraphs 0047 and 0129; SEU monitors communication traffic over the network.  The operations of the SEU are performed in real-time).
Regarding claim 21, Galula and Atad disclose all the limitations of claim 14, as discussed above, and further the combination of Galula and Atad clearly discloses wherein the remedial action includes transmitting an alert indicating detection of an anomaly to a driver of the motor vehicle (see Galula; paragraphs 0142 and 0153; SEU 40C may cause infotainment to display a warning message, sound an alarm and so on; further Atad discloses presenting a warning to a driver; see Atad; paragraph 0100), a resident memory device of the motor vehicle, and/or a remote memory device of a server (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “transmitting an alert…to a driver” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 14.
Regarding claim 22, Galula and Atad disclose all the limitations of claim 14, as discussed above, and further the combination of Galula and Atad clearly discloses wherein the remedial action includes generating an interrupt signal to discontinue exchanging of data by the one monitored controller (see Galula; paragraphs 0134 and 0168; Galula discloses an action related to an anomaly may include disabling a component connected to the network, disconnecting or isolating a portion isolating a portion of a network, i.e. “discontinue exchanging of data”, such that an intruder, malicious entity or malfunctioning component is isolated from the rest or the network) and/or modifying an automated driving maneuver of the motor vehicle (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “generating an interrupt signal…” alternative).

Claims 4-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. (U.S. 2017/0013005 A1) in view of Atad et al. (U.S. 2018/0262466 A1), as applied to claims 1 and 14 above, and further in view of Tsurumi et al. (U.S. 2019/0141070 A1).
Regarding claims 4 and 17, Galula and Atad disclose all the limitations of claims 1 and 14, as discussed above.  While Galula discloses the current state of the operation (see Galula; paragraph 0127), as discussed above, the combination of Galula and Atad does not explicitly disclose wherein the current state of operation of the motor vehicle includes a static scenario with a single driving mode calibrated to a type of the motor vehicle.
In analogous art, Tsurumi discloses wherein the current state of operation of the motor vehicle includes a static scenario with a single driving mode calibrated to a type of the motor vehicle (see Tsurumi; paragraphs 0100, 0104 and 0261; Tsurumi discloses an onboard network system which includes a speed control ECU.  The speed control ECU transmits speed control information relating to the speed of the vehicle at certain cycle, i.e. “current state of operation”.  An arrangement of the system may be made based on the relationship between speed control information and the driving method information, i.e. driven by electric motor, of a hybrid automobile.  Therefore, the system suggests that a scenario of a relationship between speed control information and a non-hybrid automobile, i.e. driven by gas, can be used, and as such, “single driving mode calibrated to a type of the motor vehicle”).
One of ordinary skill in the art would have been motivated to combine Galula, Atad and Tsurumi because they all disclose features of safety control in an in-vehicle network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Tsurumi’s ECU into the combined system of Galula and Atad in order to provide the benefit of scalability by allowing the anomaly detection to occur for different driving methods, i.e. hybrid or non-hybrid.
Regarding claims 5 and 18, Galula, Atad and Tsurumi discloses all the limitations of claims 4 and 17, as discussed above, and further the combination of Galula, Atad, and Tsurumi discloses wherein the network traffic pattern table (data table) corresponding to the single driving mode of the static scenario is a single table stored by and extracted from the memory device, including a local memory device, of the monitored one monitored controller (see Tsurumi; paragraphs 104, 0130, 0131 and 0261; Tsurumi discloses speed control ECU transmitting speed control information.  A data table that includes current and past values of speed control information is stored in a storage unit.  An arrangement may be made for a scenario, e.g. driven by electric motor, of a hybrid automobile, and as such, suggests a scenario of a non-hybrid automobile can be used).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 4 and 17.
Regarding claims 6 and 19, Galula and Atad disclose all the limitations of claims 1 and 14, as discussed above.  While Galula discloses the current state of the operation (see Galula; paragraph 0127), as discussed above, the combination of Galula and Atad does not explicitly disclose wherein the current state of operation of the motor vehicle includes a dynamic scenario with multiple driving modes calibrated to a type of the motor vehicle.
In analogous art, Tsurumi discloses wherein the current state of operation of the motor vehicle includes a dynamic scenario with multiple driving modes calibrated to a type of the motor vehicle (see Tsurumi; paragraphs 0100, 0104 and 0261; Tsurumi discloses an onboard network system which includes a speed control ECU.  The speed control ECU transmits speed control information relating to the speed of the vehicle at certain cycle, i.e. “current state of operation”.  An arrangement of the system may be made based on the relationship between speed control information and the driving method information, i.e. driven by electric motor, of a hybrid automobile.  Therefore, a “dynamic scenario with multiple driving modes” is given by a hybrid automobile allowing multiple modes, e.g. driven by electric motor and driven by gas).
One of ordinary skill in the art would have been motivated to combine Galula, Atad and Tsurumi because they all disclose features of safety control in an in-vehicle network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Tsurumi’s ECU into the combined system of Galula and Atad in order to provide the benefit of scalability by allowing the anomaly detection to occur for different driving methods, i.e. hybrid or non-hybrid.
Regarding claims 7 and 20, Galula, Atad and Tsurumi discloses all the limitations of claims 6 and 19, as discussed above, and further the combination of Galula, Atad and Tsurumi discloses wherein the network traffic pattern table (data table) corresponding to the dynamic driving mode is selected from multiple tables stored by and extracted from the memory device, including a local memory device, of the monitored one monitored controller (see Tsurumi; paragraphs 104, 0130, 0131 and 0261; Tsurumi discloses speed control ECU transmitting speed control information.  A data table that includes current and past values of speed control information is stored in a storage unit.  An arrangement may be made for a scenario of a hybrid automobile.  Therefore, multiple data tables would be stored and extracted because there would be a data table, which includes speed control information, for both driving modes, e.g. driven by electric motor and driven by gas.  In other words, current and past values of speed control information would be stored for when the automobile is driven by the electric motor and by gas since it is a hybrid automobile). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 6 and 19.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. (U.S. 2017/0013005 A1) in view of Atad et al. (U.S. 2018/0262466 A1), as applied to claims 1 and 14 above, and further in view of Yousuf (U.S. 8,527,139 B1).
Regarding claims 9 and 23, Galula and Atad disclose all the limitations of claims 1 and 14, as discussed above.  While Galula discloses electronic controllers (see Galula; paragraph 0043), as discussed above, the combination of Galula and Atad does not explicitly disclose wherein one of the electronic controllers is an external object calculation module (EOCM) operable to execute a vehicle-assisted maneuver, the current state of operation of the motor vehicle being received from the EOCM.
In analogous art, Yousuf discloses wherein one of the electronic controllers is an external object calculation module (EOCM) operable to execute a vehicle-assisted maneuver, the current state of operation of the motor vehicle being received from the EOCM (see Yousuf; column 4 lines 42-47 and 64-67; Yousuf discloses the vehicle may include one or more active safety systems, which include an EOCM, that selectively control one or more of vehicle steering, vehicle braking, and vehicle acceleration/deceleration based on one or more measured parameters to supplement the driver inputs, to counteract the driver inputs, or independent of the driver inputs).
One of ordinary skill in the art would have been motivated to combine Galula, Atad and Yousuf because they all disclose features of safety control in an in-vehicle network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Yousuf’s EOCM into the combined system of Galula and Atad in order to provide the benefit of increase safety by allowing the system to selectively control safety units, e.g. vehicle steering, when an anomaly is detected, e.g. driver suddenly pressed the brakes (see Galula; paragraph 0161).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. (U.S. 2017/0013005 A1) in view of Atad et al. (U.S. 2018/0262466 A1), as applied to claim 1 above, and further in view of Haga et al. (U.S. 2018/0295147 A1).
Regarding claims 10 and 24, Galula and Atad disclose all the limitations of claims 1 and 14, as discussed above.  While Galula discloses identifying the network traffic pattern table (see Galula; paragraphs 0121, 0122, 0127 and Figure 5), as discussed above, the combination of Galula and Atad does not explicitly disclose querying a remote database server as the memory device; and receiving the network traffic pattern table from the remote database server.
In analogous art, Haga discloses querying a remote database server (cloud server/anomaly detection server) as the memory device (see Haga; paragraphs 0059, 0064 and 0145; Haga discloses a cloud server receives and collects, i.e. “memory device”, log information, e.g. information related to content of frames and reception timing.  An anomaly detection server may be the cloud server.  The anomaly detection server receives a request, i.e. “query”, for assessment of the anomaly level regarding the frame information); and 
receiving the network traffic pattern table (log information) from the remote database server (see Haga; paragraph 0146; Haga discloses the log information collected by the anomaly detection server is utilized, i.e. receiving the log information).
One of ordinary skill in the art would have been motivated to combine Galula, Atad and Haga because they all disclose features of safety control in an in-vehicle network, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Haga’s anomaly detection server into the combined system of Galula and Atad in order to provide the timing model (see Galula; paragraph 0122) to be stored remotely rather than locally, thus less load on the local network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ben David et al. (U.S. 2019/0245867 A1) discloses analyzing data communications received at a ECU and an indication that the ECU is experiencing an external-based attack.
Torisaki et al. (U.S. 2020/0145252 A1) discloses determination on whether an Ethernet control frame in vehicle communication is anomalous.
Kaster (U.S. 10,250,689 B2) discloses storing a baseline message profile for at least one of a ECUs of a plurality of ECUs.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        10/21/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442